DETAILED ACTION
Continuation
This application is a continuation application of U.S. Application No. 14/984,310 filed on 30 December 2015, now U.S. Patent 10,504,138 (“Parent Application”). See MPEP §201.07. In accordance with MPEP §609.02(II)(A)(2) and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.

Status
This Final Office Action is in response to the communication filed on 19 August 2021.  Claim 1 has been cancelled, claims 2, 10, and 18 have been amended, and claims 22-29 have been added.  Therefore, claims 2-29 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment does not overcome the drawing objection(s) and the Examiner notes MPEP § 608.02(g) as instructing that Figs. 1 and 2 should be canceled or labeled as “Prior Art”; therefore the Examiner maintains the drawing objection(s).
Applicant’s amendment does not change or overcome the interpretation noted under 35 USC § 112(f); therefore the Examiner maintains the interpretation.
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Drawings
The drawings are objected to under 37 CFR 1.84 or 1.152 for the reasons indicated below.  New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

At least Applicant ¶¶ 0004-0005 indicate that Figs. 1 and 2 are illustrations of a model and/or feasibility region as “traditionally applied”. At least Applicant ¶¶ 0015-0016, and 0018-0019 describe Figs. 1 and 2 as examples (i.e., graphical representations of examples) of the “Traditional application of the NBD model [that traditional application. Therefore, Figs. 1 and 2 should be labeled as “Prior Art”.
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) (see all the limitations at claims 18-21 as “means” to perform functions) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The indicated limitations at claims 2-9 and 18-21 appear supported by the specification as performed via a general purpose computer as at Fig. 8 and Applicant ¶¶ 0048-0056, as performing the calculations indicated by Equations 26-

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to an apparatus (claims 2-9, 18-21, and 22-29) and non-transitory computer-readable medium (claims 10-17), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, claim 2 recites an apparatus to improve an efficiency of determining a published reach value corresponding to a proposed published gross rating point (GRP) value, the apparatus comprising: a market data evaluator to identify a negative binomial distribution (NBD) feasibility region corresponding to the proposed published GRP value, the published GRP value corresponding to a quantity change associated with an advertising campaign; and a conserved quantity engine to, after the market data evaluator has identified the NBD feasibility region is associated with a number of samples below a threshold: generate a model of the proposed published GRP value; and reduce a computational burden associated with determining the published reach value of a sample distribution of marketing data by generating closed-loop conserved quantity expressions based on the model of the proposed published GRP value.
Independent claims 10, 18, and 22 are parallel to claim 2 above, claim 10 being directed to a tangible computer readable storage medium comprising instructions to improve an efficiency of determining a published reach value that, when executed, cause a processor to perform the same operations or activities as at claim 2, claim 18 being directed to an apparatus having the same limitations, but phrased in explicit “means” to/for phrasing invoking 35 U.S.C. § 112(f), and claim 22 being directed to an apparatus to improve an efficiency of determining a published reach value corresponding to a proposed published gross rating point (GRP) value, the apparatus comprising: one or more tangible computer readable storage media; instructions in the apparatus; and one or more processors to execute the instructions to at least perform the same operations or activities as at claim 2.
The dependent claims (claims 3-9, 11-17, 19-21, and 23-29) are encompassed by the application of the abstract idea since they merely limit the abstract idea itself, claims 3, 11, 19, and 23 indicating generating a maximum entropy distribution; claims 4, 12, 20, and 24 constraining this distribution based on values; claims 5, 13, 21, and 25 constraining the values of claims 4, 12, 20, and 24; claims 6, 14, and 26 indicating use of a maximum entropy constraint manager to generate a geometric distribution estimating minimum cross entropy; claims 7, 15, and 27 indicating including a minimum cross entropy manager to constrain the minimum cross entropy; claims 8, 16, and 28 indicating using the conserved quantity engine to associate values via the conserved quantity expressions; and claims 9, 17, and 29 indicating the quantity change as being an increase in sales. 
The claim elements may be summarized as the idea of determining a published reach value; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the following grouping(s) of subject matter:
Certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or 
Mathematical concepts (e.g., relationships, formulas, equations, and/or calculations) since the only support for an algorithm, as indicated above based on the 112(f) interpretation, is the formulas or equations that would constitute the various evaluators, engines, etc. as the means for performing the activity. See especially MPEP § 2106.04(a)(2).I.C. citing several examples as performing calculations where the actual equations or formulas were apparently not claimed, e.g., examples i, iii, iv, v., vi.
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are an apparatus to and/or a tangible computer readable storage medium comprising instructions that, when executed, cause a processor to perform the activities, the apparatus comprising: a market data evaluator, a conserved quantity engine, and reduce a computational burden associated with determining the published reach value of a sample distribution of marketing data by using the model and expressions.
The reducing of a computational burden is strictly a desired or expected result from performing the activities indicated, and is therefore only a claim to the result and provided little if any weight in eligibility analysis (see, e.g., MPEP § 2106.05(f)(1) 
The apparatus and medium recitations indicated are merely the additional elements, as indicated above, are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.
The market data evaluator and conserved quantity engine are merely software, or encompass merely being software, which would also be merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.
The Examiner notes that even assuming that the algorithms claimed are groundbreaking, innovative or even brilliant, the claims are ineligible because their innovation is an innovation in ineligible subject matter because there are nothing but a series of mathematical algorithms based on selected information and the SAP v. Investpic, slip op at p. 2, line 22 – p. 3, line 13, 898 F.3d 1161, 1162 (Fed. Cir. 2018). And even if a process of collecting and analyzing information is limited to particular content, or a particular source, that limitations does not make the collection and analysis other than abstract (Id., slip op. at p. 10, lines 18-24, 898 F.3d 1161, 1167).
The Examiner further notes that “reduce a computational burden associated with determining the published reach value of a sample distribution of marketing data” is merely the desired result. Even if the anachronism of “reduc[ing] a computational burden” by performing more computations (i.e., “generat[ing] a model [ … and] closed-loop conserved quantity expressions) could be rationalized, the actual steps are to perform the indicated computations – there is no actual reducing of computational burden, and any presumed or resultant reduction would necessarily be merely the result from performing the abstract idea. This is to say, if there were any reduction, and if that reduction were based on the activities, it would necessarily be an improvement to the abstract idea and not an improvement to any technology or technological field or environment.
As such, these additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use.

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are merely claiming the expected or desired result, and/or merely “adding the words ‘apply it” (or an equivalent)” in reference to performing the idea via computer.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.

The dependent claims, as indicated above, only limit the application of the idea, and therefore do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

Allowable Subject Matter
Claims 2-29 are considered to be allowable over the prior art.

The following is a statement of reasons for the indication of allowable subject matter:

Conservation Laws in Continuum Modeling, MIT, March 2001, downloaded from https://math.mit.edu/classes/18.306/Notes/Conservation_Laws.pdf on 12 May 2021 (indicating conserved quantity modeling for various examples such as river and traffic flows that would appear applicable to data flows as claimed) and Morin, David, Chapter 6, The Langrangian Method, available at least by 11 April 2009, and downloaded on 12 May 2021 from https://web.archive.org/web/20090411034357/http://www.people.fas.harvard.edu/~djmorin/chap6.pdf (indicating conserved quantity discussion - see, e.g., § 6.5), the Examiner does not find art applying this in the field of advertisement assessment, such reach analysis. Therefore, the Examiner indicates allowable subject matter.
The Examiner further notes:
Kapur, J. N., and Kesavan, H. K., Entropy Optimization Principles and their Applications, in Entropy and Energy Dissipation in Water Resources, V. P. Singh and M. Fiorentino (eds.), Kluwer Academic Publishers, p. 3-20, 1992, 
Kesavan, H. K., and Kapur, J. N., The Generalized Maximum Entropy Principle, IEEE Transactions on Systems, man, and Cybernetics, Vol. 19, No. 5, September/October 1989, pp. 1042-1054, downloaded 13 April 2018 from https://ieeexplore.ieee.org/stamp.jsp?tp=& arnumber =44019.
Both indicating discussion, explanation, and use of the maximum entropy principle and the principle of minimum cross entropy, especially as related to the dependent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,504,138. Although the claims at issue are not identical, they are not patentably distinct from each other because the .

Response to Arguments
Applicant's arguments filed 19 August 2021 have been fully considered but they are not persuasive.

Applicant first argues the Objections to the Drawings (Remarks at 9), alleging that “these figures and the associated detailed description illustrate and describe problems associated with traditional techniques that were not recognized by those of ordinary skill in the art prior to the effective filing date of the instant application”. However, Figs. 1 and 2 do not “illustrate [or] describe problems” – they merely illustrate exactly what the specification describes as the traditional techniques. These figures are nothing more than graph plots of reach, GRP, and feasibility 

Applicant then “requests that the double patenting rejections be reconsidered or held in abeyance” (Remarks at 9). Therefore, the double patenting rejections have been reconsidered and are maintained.

Applicant then argues the 112(f) interpretation (Id. at 10-13), alleging that “the market data evaluator (302), the conserved quantity engine (316), the maximum entropy engine (318), the maximum entropy constraint manager (322), and the minimum cross entropy constraint manager (326)” are the structure (Id. at 11). However, these are just names for the software components that are only described by the function they perform – there is no indication of any algorithm other than the mathematical equations the specification indicates (as indicated at the Claim Interpretation section). As indicated at the Claim Interpretation section above, the algorithm for performing these functions is found; however, it is the mathematical equations, so the claimed “structure” is a general purpose computer programmed to perform the indicated mathematic equations.
Applicant further indicates that “Applicant will not address the interpretations of claims 18-21 at the present time” (Id. at 12); however, this is merely the most express indication of “means to” claiming (as a synonym or nonce term for “means for”). Applicant has literally expressly asked for the interpretation that the Examiner 

Applicant then argues the 101 rejection (Remarks at 13-21), repeating claim 2 (Id. at 13-14), and then alleging that “the Office action is mistaken because it misconstrues the claims … [since, e.g.,] ‘a conserved quantity engine to … generate a model of the proposed published GRP value’ and ‘… generating closed-loop conserved quantity expressions based on the model of the proposed published GRP value,’ as set forth in claim 2, are not directed to an abstract idea because they are not claiming an actual advertising campaign” (Id. at 15). However, the indicated activity is merely performing mathematics to determine a published reach value, as would or could be (except for the “apply it” via computer additional elements as indicated at the rejection) performed by humans in relation to advertising, marketing, sales, and/or business relations activity (which includes analyzing the effectiveness and/or reach of content such as advertising, and developing or determining information used in the sales, marketing, etc. of advertising, such as advertising and advertising spot rates – e.g., "spending more advertising dollars to utilize a greater number of media outlets, such as purchasing more commercial air-time, and/or purchasing commercial air-time during prime viewership times of day," as cited by Applicant, referring to the “Specification at [0011]” (Remarks at 16).
Id. at 17-18), alleging (apparently) that hypothetical Example 38 relating to Simulating an Analog Audio Mixer is comparable or analogous; however, the indicated example merely may have used some mathematics, but the instant claims directly indicate a claim to performing the mathematics and the type of equations used (e.g., “generate a model” and “closed-loop conserved quantity expressions”). It is clear that Applicant is claiming they should be the only entity in the United States that is allowed to perform the mathematics indicated by the claims (for the patent term); however, the Supreme Court and ensuing precedent indicates that it is not patent eligible subject matter to do so.
Applicant then argues Prong 2 of Step 2A (Id. at 18-19), alleging that “The claimed one or more processors are structured to implement a practical solution to the problem of determining a published reach value corresponding to a proposed published GRP value in a less computationally complex manner than traditional techniques” (Id. at 18, emphasis omitted). However, this merely indicates the abstract idea and the desired result of “reduc[ing] computational burden” by performing the computations of the idea. Applicant alleges that examples from MPEP § 2106.05(f)(1) “stand in stark contrast to claim 2 which provides a particular solution”; however, merely performing calculations to determine a value is not a “particular solution” – it is merely performing the abstract idea, and merely employing a computer to do so is, as indicated above, merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.
Applicant then argues Step 2B (Remarks at 19-21), alleging that “at least the element of ‘a conserved quantity engine to, after the market data evaluator has identified the NBD feasibility region is associated with a number of samples below a threshold: reduce a computational burden associated with determining the published reach value of a sample distribution of marketing data by generating closed-loop conserved quantity expressions based on the model of the proposed published GRP value,’ provides significantly more than any judicial exception” (Id. at 20). However, the claim to “a conserved quantity engine” is merely naming the module or engine that performs the idea (and is therefore insignificant as merely adding “apply it” or the equivalent as indicated above), and the claim to “reduce a computational burden” would be, as indicated above, merely the desired result and not an improvement to technology. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brixius et al. (U.S. Patent Application Publication No. 2014/0278930, hereinafter Brixius) describes that “to calculate a saturation equation to be used to transform Adstocked GRPs to ERR, a reach curve (e.g., saturation curve) is generated by plotting data points of known GRPs against known reach, and determining a line that best fits the plotted data points” and “real-world data of GRPs and corresponding reach may be taken from prior marketing research studies and/or previously generated marketing mix models that have been shown to fit real-world data” (Brixius at 0032).
Doe (U.S. Patent Application Publication No. 2008/0228543) indicates that “To determine one or more parameters of a reach computation model, the example reach and frequency computing system 105 of FIG. 1 includes a model parameter estimator 125. Based upon one or more GRP and/or frequency values, and using any algorithm(s), logic and/or method(s), the example model parameter estimator 125 of FIG. 1 computes and/or estimates one or more parameters 130 of a model (e.g., a negative binomial distribution model and/or a Gamma Poisson model) that 
Montesinos-Lopez, et al., Sample Size under Inverse Negative Binomial Group Testing for Accuracy in Parameter Estimation, downloaded 20 October 2021 from https://storage.googleapis.com/plos-corpus-prod/10.1371/journal.pone.0032250/1/pone.0032250.pdf?X-Goog-Algorithm=GOOG4-RSA-SHA256&X-Goog-Credential=wombat-sa%40plos-prod.iam.gserviceaccount.com%2F20211020%2Fauto%2Fstorage%2Fgoog4_request&X-Goog-Date=20211020T182714Z&X-Goog-Expires=86400&X-Goog-SignedHeaders=host&X-Goog-Signature=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, dated 22 March 2012, indicates or discusses negative binomial testing of data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622